Wallace, J.
This cause having been heard upon the petition of the L. M. Rumsey Manufacturing Company et al. to vacate and annul the decree heretofore entered herein, and upon affidavits and arguments of counsel in behalf of the said petitioners and the said complainant, Barker, and it appearing to the court that the proceedings therein were procured by collusion between the complainant, Barker, and the defendant, Todd, and that there was no real controversy between them, it is hereby ordered, adjudged, and decreed that the said decree, to-wit, the decree entered on or about the twelfth day of September, 1882, be and the same is hereby vacated and annulled, and that this cause be dismissed. It is further ordered that said Barker pay the disbursements incurred in the said application for vacation of said decree.